Case 0:18-cv-62372-FAM Document 30 Entered on FLSD Docket 04/04/2019 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT OF
                            THE SOUTHERN DISTRICT OF FLORIDA
                               (FORT LAUDERDALE DIVISION)


  BERKLEY VACATION RESORTS, INC., et. al.,                Case No.: 0:18-cv-62372FAM

                     Plaintiffs,

  vs.

  MITCHELL REED SUSSMAN, an individual,

                    Defendant.

                       JOINT PLANNING AND SCHEDULING REPORT

         Pursuant to Federal Rule Civil Procedure 16(b) and the Local Rules of this Court, the

  parties held a joint scheduling conference and prepared this Joint Planning and Scheduling

  Report. Counsel for Plaintiffs and Defendant Mitchell Reed Sussman conferred and now jointly

  submit this Joint Planning and Scheduling Report. Plaintiffs and Defendant will hereinafter

  collectively be referred to as the “Parties.”

  I.     Appropriate Case Management Track

         The Parties believe this case should be placed on the “complex track” as described in

  Local Rule 16.1(a)(2)(C).

  II.    Local Rule 16.1(b)(2):

         (A) The likelihood of settlement:

         The likelihood of settlement is unknown, but the Parties discussed settlement terms

  generally and agreed to revisit the subject.

          (B) The likelihood of appearance in the action of additional parties:

         The Parties do not anticipate the appearance of additional parties.
Case 0:18-cv-62372-FAM Document 30 Entered on FLSD Docket 04/04/2019 Page 2 of 6



         (C) Proposed limits on the time:

         The Parties jointly propose the following limits on time:

                 (i)     the deadline to join other parties and to amend the pleadings shall be three

                         months from the date of the Court’s ruling on Defendant’s Motion to

                         Dismiss;

                 (ii)    the deadline to complete discovery shall be November 11, 2019; and

                 (iii)   the deadline to file motions for summary judgment shall be December 11,

                         2019, 30 days after the close of discovery in this action.

          (D) Proposals for the formulation and simplification of issues, including the

  elimination of frivolous claims or defenses, and the number and timing of motions for

  summary judgment or partial summary judgment:

         The Parties propose that motions for summary judgment or partial summary judgment be

  due 30 days after the close of discovery in this action.

         (E) The necessity or desirability of amendments to the pleadings:

         Given the pendency of Defendant’s Motion to Dismiss, Plaintiffs request fourteen days

  after the Court’s ruling to amend their pleading if necessary.

         (F) The possibility of obtaining admissions of fact and of documents, electronically

  stored information or things which will avoid unnecessary proof, stipulations regarding

  authenticity of documents, electronically stored information or things, and the need for

  advance rulings from the Court on admissibility of evidence:

         The Parties agree to attempt to stipulate concerning the authenticity and admissibility of

  documentary evidence to be offered at trial, where appropriate. The Parties also agree to attempt

  to stipulate concerning those undisputed facts relevant to the issues involved herein and



                                                    2
Case 0:18-cv-62372-FAM Document 30 Entered on FLSD Docket 04/04/2019 Page 3 of 6



  regarding electronically stored information, to the extent it exists. The Parties are working on

  agreeing upon an ESI Protocol to govern the production of electronically stored information in

  this action. Neither party believes that there is a need for advance rulings on the admissibility of

  evidence in the present matter.

          (G) Suggestions for the avoidance of unnecessary proof and of cumulative evidence:

          The Parties will continue to endeavor to litigate this case efficiently. The Parties agree to

  consider stipulations, including those regarding the authenticity and admissibility of documents

  and undisputed facts, to narrow the issues for trial.

          (H) Suggestions on the advisability of referring matters to a Magistrate Judge or

  master:

          The Parties do not agree to submit to the jurisdiction of a Magistrate Judge to resolve any

  issues before this Court in addition to any that the Court has not already referred to the

  Magistrate Judge.

          (I) A preliminary estimate of the time required for trial:

          A jury trial has been demanded in this action. Given the facts herein, including the large

  number of accounts/contracts at issue (Plaintiffs currently estimate approximately 600) and the

  corresponding large volume of witnesses that may be necessary to adjudicate Plaintiffs’ claim for

  tortious interference with respect to those contracts, Plaintiffs estimate that, with agreement with

  Defendants to streamline proof, trial in this matter will last thirty to forty days. Defendant

  estimates that trial will last seven to ten days.

         (J) Requested date or dates for conferences before trial, a final pretrial conference,
  and trial:

          Given discovery issues that have arisen in other lawsuits against Defendant, the Parties

  request regular status conferences before the Magistrate Judge every three months. Plaintiffs

                                                      3
Case 0:18-cv-62372-FAM Document 30 Entered on FLSD Docket 04/04/2019 Page 4 of 6



  request and Defendant does not object, that the final pretrial conference take place no earlier than

  May 18, 2020 based on Plaintiffs’ lead counsel’s schedule and availability.

          (K) Any Issues about Discovery:1

          Plaintiffs assert that they need additional depositions above and beyond the default ten

  depositions, while Defendant asserts that these depositions are unnecessary and overburdensome.

  Plaintiffs assert that, in light of the large number of Plaintiffs’ accounts/contracts at issue

  (approximately 600) and the anticipated need to obtain testimony from the timeshare owners that

  Plaintiffs alleged were induced by Defendant to breach their contracts, the forty-three (43)

  referral sources that Defendant utilized, seven (7) “associates” Defendant allegedly used to

  convey deeds to, eleven (11) attorneys who prepared deeds, and at least five employees and

  contractors believed to have knowledge of the scheme alleged by Plaintiffs, the default limitation

  under the Federal Rules of Civil Procedure of ten depositions per side unduly constrains

  Plaintiffs’ ability to prosecute their claims. Defendant disagrees, and asserts that there is no need

  for more than ten depositions, which he contends would be burdensome.

          The Parties acknowledge that not all timeshare owners with relevant accounts/contracts

  with Plaintiffs, referral sources, attorneys, contractors/employees, or “associates” will be able to

  be deposed, and thus will endeavor to pursue agreements to streamline proof in this action where

  possible. To that end, the parties had discussed stipulating to the admissibility in this case of

  deposition testimony from other lawsuits filed against Defendant by other timeshare companies

  represented by counsel for Plaintiffs herein (so that duplicative deposition testimony need not be



  1
   On March 29, 2019, counsel for Defendant sent counsel for Plaintiffs a version of this section of the Report with
  proposed changes regarding both parties’ positions. Counsel for Plaintiffs sent his proposed revisions on March 31,
  2019, which appears in this Report and was aimed to make the statements of positions less argumentative, and
  advised counsel for Defendant that this one remaining item should not continue to delay the submission of the
  Report. Counsel for Defendant was advised earlier today that Plaintiffs would be filing the Report by 4 pm, but did
  not respond to the request for confirmation as to any further revisions of the language in this section.

                                                          4
Case 0:18-cv-62372-FAM Document 30 Entered on FLSD Docket 04/04/2019 Page 5 of 6



  taken), but could not reach agreement on the terms of the stipulation. Nonetheless, Plaintiffs

  anticipate that the use of depositions from these other lawsuits will obviate the need to take

  approximately ten depositions in this action. To reduce costs, the Parties also anticipate being

  able to conduct many depositions by videoconference or telephone. Plaintiffs thus propose that

  their deposition limit be increased to forty (40) depositions, subject to the ability to request leave

  for additional depositions in the event that is deemed necessary. As noted above, Defendant

  opposes this request, and believes any additional depositions by Plaintiffs would be unnecessary

  and burdensome.

         (L) Any other information that might be helpful to the Court in setting the case for

  status or pretrial conference.

         The Parties are unaware of any such other information.


  DATED this 4th day of April, 2019                     Respectfully submitted,

  GREENSPOON MARDER LLP                                 MICHAEL L. FEINSTEIN, PA

  By:     /s/ Roy Taub                                  By:    /s/ Michael L. Feinstein
  Richard W. Epstein                                    Michael L. Feinstein
  Florida Bar No. 229091                                FBN 650382
  richard.epstein@gmlaw.com                             200 SE 18th Court
  maria.salgado@gmlaw.com                               Fort Lauderdale, FL 33316
  Jeffrey A. Backman                                    Telephone: (954) 767-9662
  Florida Bar No. 662501                                Facsimile: (954) 764-4502
  jeffrey.backman@gmlaw.com                             Michael@feinsteinlaw.net
  khia.joseph@gmlaw.com
  Roy Taub                                              MITCHELL REED SUSSMAN &
  Florida Bar No. 116263                                ASSOCIATES
  roy.taub@gmlaw.com                                    Mitchell Reed Sussman
  cheryl.cochran@gmlaw.com                              1053 S. Palm Canyon Drive
  200 East Broward Boulevard, Suite 1800                Palm Springs, CA 92264
  Fort Lauderdale, Florida 33301                        Telephone: (760) 325-7255
  Telephone: 954.491.1120                               raventv1@aol.com
  Facsimile: 954.343.6958
                                                        Attorneys for Defendant
  Attorneys for Plaintiffs

                                                    5
Case 0:18-cv-62372-FAM Document 30 Entered on FLSD Docket 04/04/2019 Page 6 of 6




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 4, 2019, the foregoing was electronically filed with

  the clerk of the court using the CM/ECF Portal, which will send notice of filing and a service

  copy to all counsel of record.

                                                    ____/s/ Roy Taub_______
                                                           ROY TAUB




                                                6
